Peters, C. J.,
concurring. I fully subscribe to parts II, III and IV of the majority opinion. I also agree with the two conclusions reached in part I of the opinion, that the state improperly failed to disclose exculpatory material at the defendant’s probable cause hearing, and that this error was harmless in the circumstances of this case. I respectfully disagree, however, with the majority opinion’s reliance on State v. Fleming, 198 Conn. 255, 502 A.2d 886, cert. denied, 475 U.S. 1143, 106 S. Ct. 1797, 90 L. Ed. 2d 342 (1986), as the basis for concluding that the error was harmless. In my view, *182State v. Mitchell, 200 Conn. 323, 338, 512 A.2d 140 (1986), compels a different analysis.
State v. Mitchell was this court’s first opportunity to establish ground rules to govern probable cause hearings prescribed by amendment seventeen to article first, § 8 of the Connecticut constitution for defendants charged with crimes “punishable by death or life imprisonment.” In Mitchell, the state vigorously argued that a finding of probable cause at a preliminary hearing should be completely unreviewable following conviction after trial. The state sought to broaden the scope of our holding in State v. Fleming, supra, 263, that an illegal arrest, without more, “imposes no jurisdictional barrier to a defendant’s subsequent prosecution” and therefore does not require “a voiding of the resulting conviction.” We rejected the state’s argument because of the fundamental distinction between an arrest and a constitutionally mandated adversarial probable cause hearing. An arrest, according to our law, is neither an integral part nor a critical stage of a judicial proceeding. A probable cause hearing specifically mandated by our state constitution, by contrast, is a critical stage in a criminal prosecution. Accordingly, we concluded that an invalid finding of probable cause undermines the trial court’s jurisdiction to hear the case at trial. State .v. Mitchell, supra, 332.
While establishing the ultimate reviewability of a finding of probable cause at a preliminary hearing, Mitchell noted that the burden of proof appropriate to sustain such a finding was “less than the quantum necessary to establish proof beyond a reasonable doubt at trial . . . .’’Id., 336. The proper standard, we held, was a determination “ ‘whether the government’s evidence would warrant a person of reasonable caution to believe that the accused [had] committed the crime.’ ” Id.
*183In my view, Mitchell establishes two basic principles for constitutionally mandated probable cause hearings. First, these pretrial proceedings, since they are a critical stage in a defendant’s criminal prosecution, call for more intensive appellate scrutiny than that which obtains in the event of arguably illegal arrests, searches or seizures. Second, the standard for appellate review is a “reasonable belief” standard that focuses more on the content than on the credibility of the witnesses presented by the state at the probable cause hearing.
Applying these principles in the present case, I believe it is inappropriate to invoke the invalid-arrest analysis of State v. Fleming to determine the harmlessness of the state’s wrongful failure to disclose exculpatory evidence at the defendant’s probable cause hearing. Mitchell requires us to focus on what happened at the probable cause hearing and not on what happened at the subsequent trial. The majority opinion's reliance, in this case, on the jurisdictional reasoning of Fleming cannot be reconciled with our holding in Mitchell. Events at the defendant’s plenary trial cannot directly demonstrate the harmlessness of the state’s misconduct.
The conclusion of harmlessness can, nonetheless, be sustained in this case because the record demonstrates, beyond a reasonable doubt, that timely disclosure of the exculpatory evidence would not have altered the outcome of the probable cause hearing. It would be entirely speculative to suppose that the defendant would have made more vigorous use of this exculpatory evidence at the probable cause hearing than he did at trial. The majority opinion describes the minimal use of this evidence at trial, particularly the failure to use the evidence to impeach Evans by cross-examination. Although in toto the evidence might have raised some doubt about Evans’ credibility, the court deciding the issue of probable cause would still *184have been free to conclude that “ ‘a person of reasonable caution [would] believe that the accused Piad] committed the crime.’ ” State v. Mitchell, supra, 336. In sum, although the exculpatory evidence in this case was sufficiently material so that there was, initially, a reasonable possibility that its disclosure would have changed the outcome of the probable cause hearing, subsequent events establish the unlikelihood that this possibility would in fact have come to pass. See United States v. Snyder, 872 F.2d 1351, 1356 (7th Cir. 1989); United States v. Bartlett, 856 F.2d 1071, 1085-87 (8th Cir. 1988); United States v. Morales-Macias, 855 F.2d 693, 694 (10th Cir. 1988); Clark v. Wood, 823 F.2d 1241, 1248-49, cert. denied, 484 U.S. 945, 108 S. Ct. 334, 98 L. Ed. 2d 361 (8th Cir. 1987). On this record, I am persuaded that the state has proven the harmlessness of its misconduct.
Accordingly, I respectfully concur in the judgment.